IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT


                            No. 97-40829
                        Conference Calendar



UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

EDIS MAURICIO YANEZ-REYES,

                                         Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. B-97-CR-145-1
                        - - - - - - - - - -
                           April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Edis Mauricio Yanez-Reyes appeals his guilty-plea conviction

and sentencing for illegal reentry after deportation in violation

of 8 U.S.C. § 1326(a) and (b)(2).   He argues that his conviction

and sentencing for violation of 8 U.S.C. § 1326(b)(2) is legally

invalid because his previous convictions were not alleged in the

indictment or proved at trial beyond a reasonable doubt.   He also

argues that the sentencing court violated his right to due

process by determining that § 1326(b)(2) is merely a sentencing

enhancement of the offense delineated in § 1326(a) rather than a


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                           No. 97-40829
                                -2-

separate offense.   These arguments are foreclosed by the United

States Supreme Court’s decision in Almendarez-Torres v. United

States, ___ U.S. ___, 1998 WL 126904, at *3, *8 and *10-15 (U.S.

Mar. 24, 1998).

     AFFIRMED.